UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21357 Franklin Limited Duration Income Trust (formerly, Franklin Templeton Limited Duration Income Trust) (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 03/31 Date of reporting period: 12/31/14 Item 1. Schedule of Investments. Franklin Limited Duration Income Trust Statement of Investments, December 31, 2014 (unaudited) Country Shares Value Common Stocks 0.1% Materials 0.1% NewPage Holdings Inc. United States 3,000 $ 272,250 Transportation 0.0% † a CEVA Holdings LLC United Kingdom 112 86,908 Total Common Stocks (Cost $728,298) 359,158 Convertible Preferred Stocks 0.1% Transportation 0.1% a CEVA Holdings LLC, cvt. pfd., A-1 United Kingdom 6 6,000 a CEVA Holdings LLC, cvt. pfd., A-2 United Kingdom 243 188,131 Total Convertible Preferred Stocks (Cost $369,948) 194,131 Principal Amount * Corporate Bonds 50.3% Automobiles & Components 0.4% The Goodyear Tire & Rubber Co., senior note, 6.50%, 3/01/21 United States 1,500,000 1,597,500 Banks 3.4% b Bank of America Corp., junior sub. bond, M, 8.125% to 5/15/18, FRN thereafter, Perpetual United States 3,000,000 3,251,250 CIT Group Inc., 4.25%, 8/15/17 United States 1,500,000 1,533,750 senior note, 5.00%, 5/15/17 United States 1,200,000 1,248,000 c senior note, 144A, 6.625%, 4/01/18 United States 500,000 544,375 b Citigroup Inc., junior sub. bond, M, 6.30% to 5/15/24, FRN thereafter, Perpetual United States 1,300,000 1,283,750 b JPMorgan Chase & Co., junior sub. bond, R, 6.00% to 8/01/23, FRN thereafter, Perpetual United States 1,500,000 1,488,750 V, 5.00% to 7/30/19, FRN thereafter, Perpetual United States 500,000 491,719 Royal Bank of Scotland Group PLC, sub. note, 6.125%, 12/15/22 United Kingdom 1,000,000 1,088,125 The Royal Bank of Scotland PLC, sub. note, 6.934%, 4/09/18 United Kingdom 1,100,000 EUR 1,536,473 12,466,192 Capital Goods 0.3% c AECOM Technology Corp., senior note, 144A, 5.75%, 10/15/22 United States 400,000 410,000 TransDigm Inc., senior sub. note, 6.00%, 7/15/22 United States 500,000 501,250 911,250 Commercial & Professional Services 0.3% c Anna Merger Sub Inc., senior note, 144A, 7.75%, 10/01/22 United States 700,000 710,500 c IHS Inc., senior note, 144A, 5.00%, 11/01/22 United States 300,000 298,500 1,009,000 Consumer Durables & Apparel 1.4% KB Home, senior note, 4.75%, 5/15/19 United States 1,100,000 1,086,250 7.00%, 12/15/21 United States 1,100,000 1,159,813 c Taylor Morrison Communities Inc./Monarch Communities Inc., senior note, 144A, 7.75%, 4/15/20 United States 722,000 768,930 5.25%, 4/15/21 United States 800,000 792,000 Visant Corp., senior note, 10.00%, 10/01/17 United States 1,400,000 1,232,000 5,038,993 Consumer Services 2.2% c 1011/New Red Finance Inc., secured note, second lien, 144A, 6.00%, 4/01/22 Canada 1,200,000 1,236,000 c 24 Hour Holdings III LLC, senior note, 144A, 8.00%, 6/01/22 United States 1,000,000 805,000 Caesars Entertainment Operating Co. Inc., senior secured note, first lien, 11.25%, 6/01/17 United States 1,600,000 1,180,800 c Landry's Inc., senior note, 144A, 9.375%, 5/01/20 United States 1,000,000 1,065,000 MGM Resorts International, senior note, 8.625%, 2/01/19 United States 2,500,000 2,846,875 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Limited Duration Income Trust Statement of Investments, December 31, 2014 (unaudited) (continued) c Scientific Games International Inc., senior secured note, first lien, 144A, 7.00%, 1/01/22 United States 800,000 814,000 7,947,675 Diversified Financials 2.5% c AerCap Ireland Capital Ltd./AerCap Global Aviation Trust, senior note, 144A, 5.00%, 10/01/21 Netherlands 600,000 625,125 Ally Financial Inc., senior note, 6.25%, 12/01/17 United States 2,000,000 2,165,000 4.75%, 9/10/18 United States 1,000,000 1,037,500 E*TRADE Financial Corp., senior note, 6.375%, 11/15/19 United States 800,000 852,000 5.375%, 11/15/22 United States 400,000 410,000 Navient Corp., senior note, 8.45%, 6/15/18 United States 1,400,000 1,564,500 5.50%, 1/15/19 United States 1,100,000 1,127,500 5.00%, 10/26/20 United States 300,000 295,125 c OneMain Financial Holdings Inc., senior note, 144A, 7.25%, 12/15/21 United States 1,100,000 1,133,000 9,209,750 Energy 9.7% BreitBurn Energy Partners LP/BreitBurn Finance Corp., senior bond, 7.875%, 4/15/22 United States 1,500,000 1,166,250 c California Resources Corp., senior note, 144A, 5.50%, 9/15/21 United States 1,500,000 1,290,000 CGG SA, senior note, 6.875%, 1/15/22 France 1,200,000 914,250 CHC Helicopter SA, senior secured note, first lien, 9.25%, 10/15/20 Canada 1,800,000 1,755,000 Chesapeake Energy Corp., senior note, 6.625%, 8/15/20 United States 2,500,000 2,668,750 6.125%, 2/15/21 United States 1,000,000 1,055,000 Clayton Williams Energy Inc., senior note, 7.75%, 4/01/19 United States 1,500,000 1,282,500 c Compressco Partners LP/Finance Corp., senior note, 144A, 7.25%, 8/15/22 United States 400,000 348,000 c CONSOL Energy Inc., senior note, 144A, 5.875%, 4/15/22 United States 1,100,000 1,028,500 c Drill Rigs Holdings Inc., secured note, 144A, 6.50%, 10/01/17 United States 1,500,000 1,252,500 Energy Transfer Equity LP, senior note, first lien, 7.50%, 10/15/20 United States 2,500,000 2,787,500 Energy XXI Gulf Coast Inc., senior note, 7.50%, 12/15/21 United States 600,000 327,000 c 144A, 6.875%, 3/15/24 United States 300,000 162,750 c EnQuest PLC, senior note, 144A, 7.00%, 4/15/22 United Kingdom 1,000,000 614,375 EPL Oil & Gas Inc., senior note, 8.25%, 2/15/18 United States 1,000,000 765,000 Halcon Resources Corp., senior note, 9.75%, 7/15/20 United States 100,000 75,500 8.875%, 5/15/21 United States 1,500,000 1,136,250 9.25%, 2/15/22 United States 500,000 371,250 Kodiak Oil & Gas Corp., senior note, 8.125%, 12/01/19 United States 900,000 920,250 5.50%, 1/15/21 United States 300,000 302,250 Linn Energy LLC/Finance Corp., senior note, 8.625%, 4/15/20 United States 1,500,000 1,312,500 7.75%, 2/01/21 United States 1,000,000 847,500 Martin Midstream Partners LP/Martin Midstream Finance Corp., senior note, 7.25%, 2/15/21 United States 1,400,000 1,323,000 c Memorial Resource Development Corp., senior note, 144A, 5.875%, 7/01/22 United States 800,000 726,000 Midstates Petroleum Co. Inc./LLC, senior note, 9.25%, 6/01/21 United States 1,000,000 510,000 c Ocean Rig UDW Inc., senior note, 144A, 7.25%, 4/01/19 United States 600,000 424,125 Offshore Group Investment Ltd., senior bond, first lien, 7.125%, 4/01/23 United States 600,000 432,000 senior secured note, first lien, 7.50%, 11/01/19 United States 1,000,000 751,250 Peabody Energy Corp., senior note, 6.00%, 11/15/18 United States 2,500,000 2,281,250 Penn Virginia Resource Partners LP/Penn Virginia Resource Finance Corp., senior note, 8.375%, 6/01/20 United States 502,000 538,395 6.50%, 5/15/21 United States 300,000 304,500 Quicksilver Resources Inc., senior note, 9.125%, 8/15/19 United States 1,000,000 255,000 Regency Energy Partners LP/Regency Energy Finance Corp., senior note, 5.875%, 3/01/22 United States 200,000 200,500 5.00%, 10/01/22 United States 300,000 285,000 Sabine Pass Liquefaction LLC, first lien, 5.625%, 2/01/21 United States 2,000,000 1,975,000 Samson Investment Co., senior note, 9.75%, 2/15/20 United States 1,500,000 629,062 Franklin Limited Duration Income Trust Statement of Investments, December 31, 2014 (unaudited) (continued) Sanchez Energy Corp., senior note, 7.75%, 6/15/21 United States 1,000,000 935,000 c 144A, 6.125%, 1/15/23 United States 500,000 421,250 c Triangle USA Petroleum Corp., senior note, 144A, 6.75%, 7/15/22 United States 500,000 332,500 c Ultra Petroleum Corp., senior bond, 144A, 6.125%, 10/01/24 United States 1,200,000 1,038,000 35,744,707 Food, Beverage & Tobacco 2.2% Constellation Brands Inc., senior note, 3.875%, 11/15/19 United States 900,000 909,000 c Cott Beverages Inc., senior note, 144A, 6.75%, 1/01/20 United States 700,000 701,750 Del Monte Corp., senior note, 7.625%, 2/15/19 United States 2,000,000 1,970,000 c Dole Food Co. Inc., senior secured note, 144A, 7.25%, 5/01/19 United States 1,000,000 998,750 c JBS USA LLC/Finance Inc., senior note, 144A, 8.25%, 2/01/20 United States 1,900,000 2,009,250 Post Holdings Inc., senior note, 7.375%, 2/15/22 United States 1,000,000 1,002,500 c 144A, 6.75%, 12/01/21 United States 600,000 583,500 c 144A, 6.00%, 12/15/22 United States 100,000 94,125 8,268,875 Health Care Equipment & Services 3.2% Alere Inc., senior note, 7.25%, 7/01/18 United States 1,300,000 1,358,500 senior sub. note, 6.50%, 6/15/20 United States 500,000 506,250 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp., senior note, 6.00%, 10/15/21 United States 400,000 417,500 CHS/Community Health Systems Inc., senior note, 8.00%, 11/15/19 United States 1,100,000 1,177,000 senior note, 7.125%, 7/15/20 United States 400,000 427,000 senior note, 6.875%, 2/01/22 United States 100,000 106,438 senior secured note, first lien, 5.125%, 8/15/18 United States 900,000 933,750 DaVita HealthCare Partners Inc., senior bond, 5.125%, 7/15/24 United States 1,000,000 1,021,875 HCA Inc., senior note, 7.50%, 2/15/22 United States 1,000,000 1,145,000 senior note, 5.875%, 5/01/23 United States 1,500,000 1,584,375 first lien, senior secured note, 5.875%, 3/15/22 United States 1,000,000 1,097,500 senior secured note, first lien, 4.25%, 10/15/19 United States 200,000 203,250 Tenet Healthcare Corp., first lien, 6.00%, 10/01/20 United States 500,000 538,165 c senior note, 144A, 5.00%, 3/01/19 United States 500,000 501,875 c senior note, 144A, 5.50%, 3/01/19 United States 900,000 924,750 11,943,228 Materials 7.0% ArcelorMittal, senior note, 5.00%, 2/25/17 Luxembourg 3,000,000 3,125,625 c Ardagh Packaging Finance PLC, senior note, 144A, 9.125%, 10/15/20 Luxembourg 700,000 747,250 c Ardagh Packaging Finance PLC/Ardagh MP Holdings USA Inc., senior note, 144A, 6.25%, 1/31/19 Luxembourg 300,000 294,000 senior note, 144A, 7.00%, 11/15/20 Luxembourg 88,235 89,559 d senior secured note, 144A, FRN, 3.241%, 12/15/19 Luxembourg 700,000 678,125 c Barminco Finance Pty. Ltd., senior note, 144A, 9.00%, 6/01/18 Australia 1,000,000 900,625 c Cemex SAB de CV, secured note, 144A, 5.875%, 3/25/19 Mexico 500,000 507,188 senior secured note, 144A, 9.00%, 1/11/18 Mexico 2,000,000 2,092,500 c Constellium NV, senior note, 144A, 5.75%, 5/15/24 Netherlands 500,000 437,500 c Eldorado Gold Corp., senior note, 144A, 6.125%, 12/15/20 Canada 1,500,000 1,462,500 c First Quantum Minerals Ltd., senior note, 144A, 6.75%, 2/15/20 Canada 1,261,000 1,147,510 7.00%, 2/15/21 Canada 1,261,000 1,141,205 c FMG Resources (August 2006) Pty. Ltd., senior note, 144A, 6.875%, 2/01/18 Australia 666,667 608,750 8.25%, 11/01/19 Australia 2,000,000 1,827,500 c Ineos Group Holdings SA, senior note, 144A, 6.50%, 8/15/18 Switzerland 600,000 EUR 718,286 5.875%, 2/15/19 Switzerland 1,000,000 950,000 c INVISTA Finance LLC, senior secured note, 144A, 4.25%, 10/15/19 United States 1,400,000 1,407,000 c NOVA Chemicals Corp., senior bond, 144A, 5.00%, 5/01/25 Canada 1,300,000 1,293,500 Novelis Inc., senior note, 8.375%, 12/15/17 Canada 500,000 519,375 Franklin Limited Duration Income Trust Statement of Investments, December 31, 2014 (unaudited) (continued) c Owens-Brockway Glass Container Inc., senior note, 144A, 5.00%, 1/15/22 United States 800,000 817,000 c Polymer Group Inc., senior note, 144A, 6.875%, 6/01/19 United States 1,000,000 963,750 c Rain CII Carbon LLC/CII Carbon Corp., second lien, 144A, 8.25%, 1/15/21 United States 600,000 616,500 Reynolds Group Issuer Inc./LLC/SA, senior note, 8.50%, 5/15/18 United States 1,000,000 1,025,000 senior note, 9.00%, 4/15/19 United States 100,000 104,000 senior note, 8.25%, 2/15/21 United States 1,000,000 1,030,000 senior secured note, first lien, 7.125%, 4/15/19 United States 500,000 518,125 c Steel Dynamics Inc., senior note, 144A, 5.125%, 10/01/21 United States 1,000,000 1,018,750 26,041,123 Media 5.0% Cablevision Systems Corp., senior note, 8.625%, 9/15/17 United States 1,000,000 1,115,000 CCO Holdings LLC/CCO Holdings Capital Corp., senior bond, 5.25%, 9/30/22 United States 1,500,000 1,501,875 CCOH Safari LLC, senior bond, 5.75%, 12/01/24 United States 700,000 709,625 Clear Channel Worldwide Holdings Inc., senior note, 6.50%, 11/15/22 United States 700,000 724,500 senior sub. note, 7.625%, 3/15/20 United States 800,000 846,000 CSC Holdings LLC, senior note, 6.75%, 11/15/21 United States 1,500,000 1,663,125 DISH DBS Corp., senior note, 7.125%, 2/01/16 United States 2,000,000 2,107,500 Gannett Co. Inc., senior note, 5.125%, 10/15/19 United States 1,200,000 1,233,000 7/15/20 United States 800,000 820,000 iHeartCommunications Inc., senior secured bond, first lien, 9.00%, 3/01/21 United States 1,900,000 1,869,125 c,e Radio One Inc., senior sub. note, 144A, 9.25%, 2/15/20 United States 600,000 525,000 c Sirius XM Radio Inc., senior bond, 144A, 6.00%, 7/15/24 United States 1,000,000 1,027,500 c Univision Communications Inc., senior secured bond, first lien, 144A, 6.75%, 9/15/22 United States 472,000 507,400 senior secured note, 144A, 6.875%, 5/15/19 United States 500,000 521,875 senior secured note, first lien, 144A, 5.125%, 5/15/23 United States 1,000,000 1,015,000 c Virgin Media Secured Finance PLC, senior secured bond, first lien, 144A, 5.50%, 1/15/25 United Kingdom 1,100,000 1,139,187 c WMG Acquisition Corp., senior note, 144A, 5.625%, 4/15/22 United States 1,200,000 1,167,000 18,492,712 Pharmaceuticals, Biotechnology & Life Sciences 2.0% c Grifols Worldwide Operations Ltd., senior note, 144A, 5.25%, 4/01/22 United States 600,000 615,120 c,f Jaguar Holding Co. I, senior note, 144A, PIK, 9.375%, 10/15/17 United States 1,300,000 1,331,850 c Jaguar Holding Co. II/Merger Sub Inc., senior note, 144A, 9.50%, 12/01/19 United States 500,000 538,125 Par Pharmaceutical Cos. Inc., senior note, 7.375%, 10/15/20 United States 1,900,000 1,995,000 c Valeant Pharmaceuticals International Inc., senior note, 144A, 6.75%, 8/15/18 United States 700,000 746,389 5.625%, 12/01/21 United States 500,000 505,000 c VPI Escrow Corp., senior note, 144A, 6.375%, 10/15/20 United States 1,500,000 1,573,125 7,304,609 Software & Services 2.0% c BMC Software Finance Inc., senior note, 144A, 8.125%, 7/15/21 United States 2,000,000 1,890,000 Equinix Inc., senior note, 4.875%, 4/01/20 United States 1,500,000 1,500,000 c First Data Corp., senior secured bond, second lien, 144A, 8.25%, 1/15/21 United States 3,000,000 3,225,000 Sterling International Inc., senior note, 11.00%, 10/01/19 United States 700,000 747,250 7,362,250 Technology Hardware & Equipment 0.8% c Alcatel-Lucent USA Inc., senior note, 144A, 4.625%, 7/01/17 France 700,000 710,500 6.75%, 11/15/20 France 1,300,000 1,378,650 c Blackboard Inc., senior note, 144A, 7.75%, 11/15/19 United States 1,000,000 1,007,500 3,096,650 Telecommunication Services 4.6% CenturyLink Inc., senior bond, 6.75%, 12/01/23 United States 300,000 329,625 c Digicel Group Ltd., senior note, 144A, 8.25%, 9/30/20 Bermuda 1,200,000 1,174,500 c Digicel Ltd., senior note, 144A, 6.00%, 4/15/21 Bermuda 700,000 665,437 c eAccess Ltd., senior note, 144A, 8.25%, 4/01/18 Japan 1,200,000 1,262,250 Frontier Communications Corp., senior note, 8.125%, 10/01/18 United States 2,000,000 2,255,000 Intelsat Jackson Holdings SA, senior note, 7.25%, 4/01/19 Luxembourg 2,000,000 2,095,000 Franklin Limited Duration Income Trust Statement of Investments, December 31, 2014 (unaudited) (continued) 10/15/20 Luxembourg 1,000,000 1,058,750 c Millicom International Cellular SA, senior note, 144A, 6.625%, 10/15/21 Luxembourg 1,000,000 1,028,125 Sprint Corp., senior bond, 7.125%, 6/15/24 United States 300,000 280,500 senior note, 7.25%, 9/15/21 United States 500,000 498,125 Sprint Nextel Corp., senior note, 8.375%, 8/15/17 United States 500,000 541,250 c 144A, 9.00%, 11/15/18 United States 1,500,000 1,709,850 c 144A, 7.00%, 3/01/20 United States 600,000 651,000 T-Mobile USA Inc., senior note, 6.542%, 4/28/20 United States 900,000 932,625 6.125%, 1/15/22 United States 300,000 305,625 c Wind Acquisition Finance SA, senior note, 144A, 7.375%, 4/23/21 Italy 2,000,000 1,890,000 senior secured note, first lien, 144A, 4.75%, 7/15/20 Italy 500,000 475,000 17,152,662 Transportation 1.2% c Florida East Coast Holdings Corp., secured note, first lien, 144A, 6.75%, 5/01/19 United States 1,000,000 992,500 Hertz Corp., senior note, 6.75%, 4/15/19 United States 1,000,000 1,035,000 5.875%, 10/15/20 United States 1,000,000 1,012,500 c Stena AB, senior bond, 144A, 7.00%, 2/01/24 Sweden 600,000 550,500 c Stena International SA, secured bond, 144A, 5.75%, 3/01/24 Sweden 700,000 661,500 4,252,000 Utilities 2.1% Calpine Corp., senior note, 5.375%, 1/15/23 United States 1,500,000 1,516,875 c senior secured bond, first lien, 144A, 7.875%, 1/15/23 United States 346,000 383,195 c senior secured note, first lien, 144A, 6.00%, 1/15/22 United States 100,000 107,000 c Dynegy Finance I Inc./Dynegy Finance II Inc., senior note, 144A, 6.75%, 11/01/19 United States 2,000,000 2,037,500 c InterGen NV, secured bond, 144A, 7.00%, 6/30/23 Netherlands 1,500,000 1,432,500 c NGL Energy Partners LP/NGL Energy Finance Corp., senior note, 144A, 5.125%, 7/15/19 United States 300,000 288,375 c NRG Yield Operating LLC, senior bond, 144A, 5.375%, 8/15/24 United States 700,000 714,000 c,g Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior secured note, first lien, 144A, 11.50%, 10/01/20 United States 2,000,000 1,425,000 7,904,445 Total Corporate Bonds (Cost $189,625,600) 185,743,621 d Senior Floating Rate Interests 49.7% Automobiles & Components 1.3% Gates Global LLC, Initial Dollar Term Loans, 4.25%, 7/03/21 United States 1,995,000 1,945,482 TI Group Automotive Systems LLC, Term Loan, 4.25%, 7/02/21 United States 1,990,000 1,965,125 UCI International Inc., Term Loan, 5.50%, 7/26/17 United States 1,044,931 1,041,448 4,952,055 Capital Goods 4.6% Alfred Fueling Systems Inc. (Wayne Fueling), First Lien Initial Term Loan, 4.75%, 6/20/21 United States 995,000 977,588 B/E Aerospace Inc., Term Loan, 4.00%, 12/16/21 United States 2,618,216 2,618,216 Doosan Infracore International and Doosan Holdings Europe, Tranche B Term Loan, 4.50%, 5/28/21 United States 1,781,069 1,772,164 Fly Funding II S.A.R.L., Loans, 4.50%, 8/09/19 Luxembourg 2,636,551 2,629,959 Onsite Rental Group Operations Pty. Ltd., Term B Loan, 5.50%, 7/30/21 United States 1,995,000 1,975,050 RBS Global Inc. (Rexnord), Term B Loan, 4.00%, 8/21/20 United States 2,063,875 2,024,145 TransDigm Inc., Tranche C Term Loan, 3.75%, 2/28/20 United States 3,952,191 3,891,260 Tranche D Term Loan, 3.75%, 6/04/21 United States 995,000 978,583 16,866,965 Commercial & Professional Services 0.8% Interactive Data Corp., Term Loan, 4.75%, 5/02/21 United States 2,985,000 2,970,821 Consumer Services 4.2% 24 Hour Fitness Worldwide Inc., Term Loan, 4.75%, 5/30/21 United States 1,990,000 1,921,594 Caesars Entertainment Resort Properties LLC, Term B Loans, 7.00%, 10/11/20 United States 2,977,444 2,826,091 Franklin Limited Duration Income Trust Statement of Investments, December 31, 2014 (unaudited) (continued) ClubCorp Club Operations Inc., Term B Loans, 4.50%, 7/24/20 United States 2,770,000 2,733,644 Fitness International LLC, Term B Loan, 5.50%, 7/01/20 United States 1,990,000 1,920,350 Four Seasons Holdings Inc., Second Lien Term Loan, 6.25%, 12/27/20 Canada 670,000 670,000 Scientific Games International Inc., Term Loan B, 6.00%, 10/18/20 United States 2,972,481 2,937,183 TGI Friday's Inc., First Lien Initial Term Loan, 5.25% - 6.50%, 7/15/20 United States 535,954 534,614 Tropicana Entertainment Inc., Term Loans, 4.00%, 11/27/20 United States 1,945,375 1,914,978 15,458,454 Diversified Financials 2.1% Asurion LLC, Incremental Tranche B-1 Term Loan, 5.00%, 5/24/19 United States 1,356,364 1,339,975 Incremental Tranche B-2 Term Loans, 4.25%, 7/08/20 United States 423,550 411,902 Guggenheim Partners Investment Management Holdings LLC, Initial Term Loan, 5.50%, 7/22/20 United States 1,994,962 1,981,247 Trans Union LLC, 2014 Replacement Term Loan, 4.00%, 4/09/21 United States 4,025,708 3,977,903 7,711,027 Energy 1.8% Obsidian Natural Gas Trust, Term Loan, 7.00%, 11/02/15 United States 316,437 314,063 OSG Bulk Ships Inc., Initial Term Loan, 5.25%, 8/05/19 United States 2,069,600 2,023,034 Peabody Energy Corp., Term Loan, 4.25%, 9/24/20 United States 3,087,147 2,804,157 Samson Investment Co., Second Lien Tranche I Term Loan, 5.00%, 9/25/18 United States 2,000,000 1,581,666 6,722,920 Food & Staples Retailing 0.2% AdvancePierre Foods Inc., Second Lien Term Loan, 9.50%, 10/10/17 United States 840,000 831,600 Food, Beverage & Tobacco 1.3% Big Heart Pet Brands (Del Monte Pet), Initial Term Loans, 3.50%, 3/09/20 United States 2,144,040 2,063,638 Post Holdings Inc., Series A Incremental Term Loan, 3.75%, 6/02/21 United States 2,835,750 2,829,673 4,893,311 Health Care Equipment & Services 5.2% Alere Inc., B Term Loan, 4.25%, 6/30/17 United States 2,124,313 2,111,922 Amsurg Corp., Initial Term Loan, 3.75%, 7/16/21 United States 2,985,000 2,973,806 Community Health Systems Inc., 2021 Term D Loan, 4.25%, 1/27/21 United States 3,900,257 3,897,550 Connolly LLC, Initial Term Loan, 5.00%, 5/14/21 United States 1,990,000 1,982,538 DaVita HealthCare Partners Inc., Tranche B Term Loan, 3.50%, 6/24/21 United States 1,902,084 1,886,799 Iasis Healthcare LLC, Term B-2 Loan, 4.50%, 5/03/18 United States 1,733,739 1,720,736 National Mentor Holdings Inc., Initial Tranche B Term Loan, 4.25%, 1/31/21 United States 357,300 349,484 Surgery Centers Holdings Inc., Term Loan, 5.25%, 11/03/20 United States 270,000 263,588 Truven Health Analytics Inc., New Tranche B Term Loan, 4.50%, 6/06/19 United States 595,455 579,824 U.S. Renal Care Inc., Tranche B-2 Term Loan, 4.25%, 7/03/19 United States 3,451,110 3,403,657 19,169,904 Household & Personal Products 0.6% Sun Products Corp., Tranche B Term Loan, 5.50%, 3/23/20 United States 2,460,196 2,300,283 Materials 7.8% Arysta Lifescience SPC LLC, Initial Term Loan, 4.50%, 5/29/20 United States 2,858,922 2,847,009 Second Lien Initial Term Loan, 8.25%, 11/30/20 United States 1,000,000 999,375 Axalta Coating Systems U.S. Holdings Inc., 2014 Specified Refinancing Term, 3.75%, 2/01/20 United States 1,826,552 1,784,313 AZ Chem US Inc., First Lien Initial Term Loan, 4.50%, 6/12/21 United States 1,868,493 1,846,305 CeramTec Acquisition Corp., Initial Dollar Term B-2 Loan, 4.25%, 8/30/20 United States 41,699 41,283 CeramTec GmbH, Dollar Term B-3 Loan, 4.25%, 8/30/20 Germany 125,652 124,395 Exopack Holdings SA, USD Term Loan, 5.25%, 5/08/19 Luxembourg 1,967,257 1,963,159 Faenza Acquisition GmbH, Initial Dollar Term B-1 Loan, 4.25%, 8/30/20 Germany 420,349 416,145 FMG America Finance Inc. (Fortescue Metals Group), Loans, 3.75%, 6/30/19 United States 3,456,077 3,157,272 MacDermid Holdings LLC, First Lien Tranche B Term Loan, 4.00%, 6/07/20 United States 1,374,013 1,350,398 OCI Beaumont LLC, Term B-3 Loan, 5.00%, 8/20/19 United States 1,824,935 1,810,107 Oxbow Carbon LLC, First Lien Tranche B Term Loan, 4.25%, 7/19/19 United States 3,228,787 2,978,556 Prescrix Inc., First Lien Term Loan B, 4.25%, 5/02/21 United States 248,750 246,573 Second Lien Term Loan, 8.00%, 5/02/22 United States 180,000 178,650 Reynolds Group Holdings Inc., U.S. Term Loan, 4.00%, 12/01/18 United States 2,495,511 2,456,072 Solenis International LP and Solenis Holdings, First Lien Term Loan, 4.25%, 7/31/21 United States 817,950 802,102 Tronox Pigments (Netherlands) BV, Term Loan, 4.00%, 3/19/20 Netherlands 3,939,696 3,885,525 Franklin Limited Duration Income Trust Statement of Investments, December 31, 2014 (unaudited) (continued) Univar Inc., Term B Loan, 5.00%, 6/30/17 United States 1,954,269 1,895,991 28,783,230 Media 4.7% Charter Communications Operating LLC, Term G Loans, 4.25%, 9/12/21 United States 2,000,000 2,012,638 Cumulus Media Holdings Inc., Term Loans, 4.25%, 12/23/20 United States 3,318,480 3,216,852 Gray Television Inc., Term Loan B, 3.75%, 6/13/21 United States 2,646,830 2,611,759 Media General Inc., Term B Loan, 4.25%, 7/31/20 United States 1,860,369 1,842,152 Univision Communications Inc., First-Lien Term Loan, Add-on, 4.00%, 3/01/20 United States 992,230 971,766 Replacement First-Lien Term Loan, 4.00%, 3/01/20 United States 618,964 606,584 Virgin Media Bristol LLC, B Facility, 3.50%, 6/07/20 United States 3,100,000 3,053,500 William Morris Endeavor Entertainment LLC, Term Loans First Lien, 5.25%, 5/06/21 United States 2,985,000 2,887,988 17,203,239 Pharmaceuticals, Biotechnology & Life Sciences 2.2% Akorn Inc., Loans, 4.50%, 4/16/21 United States 768,075 763,274 h Catalent Pharma Solutions Inc., Dollar Term Loan, 5.50%, 5/20/21 United States 2,846,869 2,838,564 Pharmaceutical Product Development LLC, Term Loan, 4.00%, 12/05/18 United States 2,047,122 2,038,934 Valeant Pharmaceuticals International Inc., Series C-2 Tranche B Term Loan, 3.50%, 12/11/19 Canada 863,588 856,572 Series D-2 Tranche B Term Loan, 3.50%, 2/13/19 Canada 1,624,763 1,611,731 8,109,075 Retailing 3.0% Academy Ltd., Initial Term Loans, 4.50%, 8/03/18 United States 999,274 987,720 BJ's Wholesale Club Inc., 2013 (Nov) Replacement Loans, 4.50%, 9/26/19 United States 2,174,341 2,140,819 Evergreen AcqCo. 1 LP (Savers), Term Loan, 5.00%, 7/09/19 United States 2,940,000 2,899,575 Harbor Freight Tools USA Inc., Loans, 4.75%, 7/26/19 United States 1,981,892 1,979,910 The Men's Wearhouse Inc., Tranche B Term Loan, 4.50%, 6/18/21 United States 2,992,500 2,981,278 10,989,302 Semiconductors & Semiconductor Equipment 1.5% Avago Technologies Cayman Ltd., Term Loans, 3.75%, 5/06/21 Cayman Islands 2,985,000 2,977,538 Freescale Semiconductor Inc., Tranche B-4 Term Loan, 4.25%, 2/28/20 United States 982,575 960,467 M/A-COM Technology Solutions Holdings Inc., Initial Term Loan, 4.50%, 5/07/21 United States 1,661,650 1,661,650 5,599,655 Software & Services 2.7% BMC Software Finance Inc., Initial U.S. Term Loans, 5.00%, 9/10/20 United States 2,887,333 2,807,031 MoneyGram International Inc., Term Loan, 4.25%, 3/28/20 United States 4,133,510 3,833,830 Safenet Inc., First Lien Initial Term Loan, 6.75%, 3/05/20 United States 843,625 839,407 Sungard Availability Services Capital Inc., Tranche B Term Loan, 6.00%, 3/31/19 United States 1,389,500 1,211,181 h Worldpay U.S. Inc., Facility B2A-II Loan, 6.25%, 11/30/19 United States 1,192,365 1,194,601 9,886,050 Technology Hardware & Equipment 1.9% CIENA Corp., Term Loan, 3.75%, 7/15/19 United States 2,981,115 2,936,398 Dell International LLC, Term B Loan, 4.50%, 4/29/20 United States 2,974,975 2,970,991 Oberthur Technologies of America Corp., Tranche B-2 Term Loan, 4.50%, 10/18/19 United States 990,000 976,388 6,883,777 Telecommunication Services 2.2% Genesys Telecom Holdings U.S. Inc., Dollar Term Loan, 4.00%, 2/08/20 United States 1,084,961 1,060,549 Intelsat Jackson Holdings SA, Tranche B-2 Term Loan, 3.75%, 6/30/19 Luxembourg 3,410,931 3,369,716 Telesat Canada/Telesat LLC, U.S. Term B-2 Loan, 3.50%, 3/28/19 Canada 1,476,157 1,454,015 Zayo Group LLC, Term Loan, 4.00%, 7/02/19 United States 2,244,810 2,228,558 8,112,838 Transportation 0.8% Hertz Corp., Credit Linked Deposit, 3.75%, 3/11/18 United States 1,000,000 995,000 Navios Maritime Partners LP, Initial Term Loan, 5.25%, 6/27/18 Marshall Islands 1,987,425 1,957,613 2,952,613 Utilities 0.8% Calpine Corp., Term Loan, 4.00%, 4/01/18 United States 2,618,000 2,598,365 Franklin Limited Duration Income Trust Statement of Investments, December 31, 2014 (unaudited) (continued) Term Loans, 4.00%, 10/09/19 United States 332,350 328,819 2,927,184 Total Senior Floating Rate Interests (Cost $186,502,241) 183,324,303 Foreign Government and Agency Securities 1.1% Government of Malaysia, 3.741%, 2/27/15 Malaysia 2,860,000 MYR 818,484 3.835%, 8/12/15 Malaysia 755,000 MYR 216,556 4.72%, 9/30/15 Malaysia 1,263,000 MYR 364,737 3.197%, 10/15/15 Malaysia 280,000 MYR 79,959 Government of Poland, 5.50%, 4/25/15 Poland 645,000 PLN 184,448 5.00%, 4/25/16 Poland 125,000 PLN 36,762 4.75%, 10/25/16 Poland 2,100,000 PLN 624,344 Strip, 1/25/16 Poland 310,000 PLN 85,954 Korea Monetary Stabilization Bond, senior bond, 2.47%, 4/02/15 South Korea 43,700,000 KRW 39,995 Korea Treasury Bond, senior note, 3.25%, 6/10/15 South Korea 42,100,000 KRW 38,686 2.75%, 12/10/15 South Korea 899,200,000 KRW 827,312 3.00%, 12/10/16 South Korea 1,000,000,000 KRW 929,986 Total Foreign Government and Agency Securities (Cost $4,520,821) 4,247,223 Asset-Backed Securities and Commercial Mortgage-Backed Securities 10.7% Banks 5.9% Banc of America Commercial Mortgage Trust, 2006-4, AJ, 5.695%, 7/10/46 United States 1,610,000 1,672,766 d Bear Stearns Adjustable Rate Mortgage Trust, 2004-4, A6, FRN, 3.517%, 6/25/34 United States 1,041,238 1,073,755 Bear Stearns Commercial Mortgage Securities Inc., d 2006-PW11, AJ, FRN, 5.605%, 3/11/39 United States 1,750,000 1,807,671 d 2006-PW12, AJ, FRN, 5.751%, 9/11/38 United States 1,500,000 1,545,246 2006-PW13, AJ, 5.611%, 9/11/41 United States 1,820,000 1,870,065 Citigroup Commercial Mortgage Trust, i 2006-C5, AJ, 5.482%, 10/15/49 United States 1,200,000 1,177,524 d 2007-C6, AM, FRN, 5.706%, 6/10/17 United States 1,520,000 1,625,486 d Citigroup/Deutsche Bank Commercial Mortgage Trust, 2006-CD3, AJ, FRN, 5.688%, 10/15/48 United States 1,300,000 1,268,027 Greenwich Capital Commercial Funding Corp., d 2006-GG7, AJ, FRN, 5.82%, 7/10/38 United States 1,590,000 1,633,756 2007-GG9, AM, 5.475%, 3/10/39 United States 1,430,000 1,501,015 JP Morgan Chase Commercial Mortgage Securities Trust, 2006-CB17, AM, 5.464%, 12/12/43 United States 380,000 394,170 d 2006-LDP7, AJ, FRN, 5.873%, 4/15/45 United States 2,000,000 2,012,160 d Merrill Lynch Mortgage Investors Trust, 2003-OPT1, B2, FRN, 4.295%, 7/25/34 United States 33,301 3,453 2005-A6, 2A3, FRN, 0.55%, 8/25/35 United States 540,000 501,343 d Merrill Lynch Mortgage Trust, 2005-CKI1, AJ, FRN, 5.282%, 11/12/37 United States 1,825,000 1,875,407 d Morgan Stanley ABS Capital I Inc. Trust, 2003-NC10, B1, FRN, 5.12%, 10/25/33 United States 350,442 260,346 d Morgan Stanley Capital I Trust, 2006-HQ8, AJ, FRN, 5.497%, 3/12/44 United States 110,000 113,027 2007-IQ16, AMA, FRN, 6.094%, 12/12/49 United States 645,000 703,952 Wells Fargo Mortgage Backed Securities Trust, d 2004-W, A9, FRN, 2.616%, 11/25/34 United States 473,811 487,405 2007-3, 3A1, 5.50%, 4/25/37 United States 244,279 252,608 21,779,182 Diversified Financials 4.8% c,d ARES CLO Funds, 2007-12A, B, 144A, FRN, 1.233%, 11/25/20 United States 530,000 522,400 d,i Argent Securities Inc., 2003-W5, M4, FRN, 5.795%, 10/25/33 United States 509,991 517,610 c,d Atrium CDO Corp., 10A, C, 144A, FRN, 2.829%, 7/16/25 United States 920,000 880,532 c,d Atrium XI, 11A, C, 144A, FRN, 3.435%, 10/23/25 Cayman Islands 910,000 897,760 c,d BCAP LLC Trust, 2009-RR1, 2A2, 144A, FRN, 2.615%, 5/26/35 United States 1,600,000 1,588,560 c,d Catamaran CLO Ltd., 2013-1A, C, 144A, FRN, 2.834%, 1/27/25 Cayman Islands 750,000 709,545 c,d Cent CDO Ltd., 2007-15A, A2B, 144A, FRN, 0.579%, 3/11/21 United States 457,000 428,771 c,d Cent CLO LP, 2013-17A, D, 144A, FRN, 3.233%, 1/30/25 Cayman Islands 392,157 380,381 d Chase Funding Mortgage Loan Asset-Backed Certificates, 2004-2, 2A2, FRN, 0.67%, 2/25/35 United States 493,412 440,205 Franklin Limited Duration Income Trust Statement of Investments, December 31, 2014 (unaudited) (continued) c,d CIFC Funding Ltd., 2007-3A, A1J, 144A, FRN, 0.634%, 7/26/21 United States 640,000 615,642 c,d ColumbusNova CLO Ltd., 2007-2A, A2, 144A, FRN, 1.231%, 10/15/21 United States 310,000 303,205 c,d CT CDO IV Ltd., 2006-4A, A1, 144A, FRN, 0.476%, 10/20/43 United States 974,643 966,319 c,d Eaton Vance CDO Ltd., 2014-1A, A, 144A, FRN, 1.685%, 7/15/26 Cayman Islands 1,000,000 992,800 B, 144A, FRN, 2.285%, 7/15/26 United States 400,000 389,372 C, 144A, FRN, 3.235%, 7/15/26 United States 170,000 165,424 c,d Gleneagles CLO Ltd., 2005-1A, A2, 144A, FRN, 0.632%, 11/01/17 United States 1,000,000 993,930 d Impac Secured Assets Trust, 2007-2, FRN, 0.42%, 4/25/37 United States 517,139 478,723 c,d ING Investment Management CLO Ltd., 2013-1A, B, 144A, FRN, 3.131%, 4/15/24 Cayman Islands 180,000 173,855 2013-1A, C, 144A, FRN, 3.731%, 4/15/24 Cayman Islands 450,000 427,747 2013-2A, B, 144A, FRN, 2.914%, 4/25/25 United States 1,000,000 961,600 MortgageIT Trust, 2004-1, A2, FRN, 1.07%, 11/25/34 United States 638,937 620,828 d Opteum Mortgage Acceptance Corp. Trust, 2005-4, 1APT, FRN, 0.48%, 11/25/35 United States 939,358 891,508 d,i Option One Mortgage Loan Trust, 2003-6, M5, FRN, 5.12%, 11/25/33 United States 193,598 118,565 d Structured Asset Investment Loan Trust, 2003-BC2, M3, FRN, 5.045%, 4/25/33 United States 13,987 7,091 Structured Asset Securities Corp., 2005-2XS, 2A2, FRN 1.656%, 2/25/35 United States 561,141 543,835 d,j Talisman 6 Finance, Reg S, FRN, 0.262%, 10/22/16 Germany 572,984 EUR 684,963 d Thornburg Mortgage Securities Trust, 2005-1, A3, FRN, 2.234%, 4/25/45 United States 1,400,114 1,409,762 c,d Westchester CLO Ltd., 2007-1A, A1A, 144A, FRN, 0.457%, 8/01/22 United States 495,497 490,621 17,601,554 Total Asset-Backed Securities and Commercial Mortgage-Backed Securities (Cost $38,402,998) 39,380,736 Mortgage-Backed Securities 31.1% d Federal Home Loan Mortgage Corp. (FHLMC) Adjustable Rate 0.1% FHLMC, 2.452%, 5/01/34 United States 513,946 547,048 Federal Home Loan Mortgage Corp. (FHLMC) Fixed Rate 4.3% FHLMC Gold 15 Year, 5.00%, 12/01/23 United States 1,194,416 1,299,765 FHLMC Gold 15 Year, 5.50%, 7/01/19 United States 31,654 33,776 FHLMC Gold 30 Year, 3.50%, 5/01/42 - 10/01/43 United States 1,560,326 1,627,768 h FHLMC Gold 30 Year, 4.00%, 1/01/41 United States 8,000,000 8,528,125 FHLMC Gold 30 Year, 4.50%, 9/01/39 - 4/01/40 United States 503,738 546,381 FHLMC Gold 30 Year, 5.00%, 11/01/38 United States 705,248 777,510 FHLMC Gold 30 Year, 6.00%, 7/01/28 - 11/01/36 United States 1,289,973 1,466,265 FHLMC Gold 30 Year, 6.50%, 8/01/27 - 3/01/38 United States 655,073 749,295 FHLMC Gold 30 Year, 7.00%, 9/01/27 United States 218,960 250,911 FHLMC Gold 30 Year, 8.00%, 1/01/31 United States 30,644 35,822 FHLMC Gold 30 Year, 8.50%, 7/01/31 United States 554,991 658,787 15,974,405 d Federal National Mortgage Association (FNMA) Adjustable Rate 0.3% FNMA, 1.79% - 1.975%, 6/01/32 - 7/01/34 United States 1,023,184 1,079,794 Federal National Mortgage Association (FNMA) Fixed Rate 24.8% FNMA 15 Year, 3.00%, 8/01/27 United States 22,270 23,182 h FNMA 15 Year, 3.00%, 1/01/30 United States 36,475,000 37,915,479 h FNMA 15 Year, 3.50%, 1/01/26 - 1/01/27 United States 506,209 534,935 FNMA 15 Year, 5.50%, 7/01/20 United States 515,873 555,906 FNMA 15 Year, 6.00%, 6/01/17 United States 24 24 FNMA 15 Year, 6.50%, 7/01/20 United States 4,505 4,708 FNMA 30 Year, 3.00%, 9/01/32 - 4/01/43 United States 2,745,939 2,794,867 h FNMA 30 Year, 4.00%, 1/01/41 United States 30,850,000 32,927,193 FNMA 30 Year, 4.00%, 12/01/40 - 2/01/41 United States 3,320,089 3,548,793 FNMA 30 Year, 5.00%, 5/01/38 - 7/01/39 United States 1,553,585 1,720,123 h FNMA 30 Year, 5.00%, 1/01/40 United States 6,653,000 7,351,435 FNMA 30 Year, 5.50%, 6/01/37 United States 1,042,405 1,164,977 FNMA 30 Year, 6.00%, 4/01/33 - 6/01/38 United States 1,946,675 2,213,285 FNMA 30 Year, 6.50%, 8/01/32 United States 244,678 283,771 FNMA 30 Year, 7.00%, 9/01/18 United States 45,742 48,606 FNMA 30 Year, 8.00%, 10/01/29 United States 99,420 110,971 FNMA 30 Year, 8.50%, 8/01/26 United States 191,377 208,875 91,407,130 Government National Mortgage Association (GNMA) Fixed Rate 1.6% GNMA I SF 30 Year, 6.50%, 6/15/31 - 12/15/33 United States 522,044 601,875 h GNMA II SF 30 Year, 3.50%, 6/20/42 - 5/20/44 United States 4,848,928 5,092,651 Franklin Limited Duration Income Trust Statement of Investments, December 31, 2014 (unaudited) (continued) GNMA II SF 30 Year, 7.00%, 1/20/24 - 1/20/29 United States 69,020 78,807 GNMA II SF 30 Year, 8.00%, 1/20/28 - 10/20/31 United States 167,494 205,482 5,978,815 Total Mortgage-Backed Securities (Cost $113,631,512) 114,987,192 Municipal Bonds 1.2% Metropolitan St. Louis Sewer District Wastewater System Revenue, Series B, 4.00%, 5/01/19 United States 1,000,000 1,115,270 New York Thruway Authority General Junior Indebtedness Obligations Revenue, Series A, 5.00%, 5/01/19 United States 1,000,000 1,144,930 Tobacco Settlement Financing Corp. Revenue, Asset-Backed, State Contingency Contract Secured, Refunding, Series B, 5.00%, 6/01/20 United States 1,000,000 1,018,040 Triborough Bridge and Tunnel Authority Revenues, Refunding, Sub Series D-1, 2.885%, 11/15/19 United States 1,000,000 1,030,920 Total Municipal Bonds (Cost $4,192,256) 4,309,160 Shares Litigation Trusts (Cost $—) 0.0% Materials 0.0% a,k NewPage Corp., Litigation Trust United States 1,500,000 — Total Investments before Short Term Investments (Cost $537,973,674) 532,545,524 Principal Amount * Short Term Investments 4.5% Foreign Government and Agency Securities (Cost $98,121) 0.0% † Korea Monetary Stabilization Bond, senior note, 2.74%, 2/02/15 South Korea 100,000,000 KRW 91,474 Total Investments before Money Market Funds (Cost $538,071,795) 532,636,998 Shares Money Market Funds (Cost $16,606,542) 4.5% a,l Institutional Fiduciary Trust Money Market Portfolio United States 16,606,542 16,606,542 Total Investments (Cost $554,678,337) 148.8% 549,243,540 Preferred Shares ( ) % (90,000,000 ) Other Assets, less Liabilities ( ) % (90,114,010 ) Net Assets 100.0% $ 369,129,530 † Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Perpetual security with no stated maturity date. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At December 31, 2014, the aggregate value of these securities was $91,134,345, representing 24.69% of net assets. d The coupon rate shown represents the rate at period end. e At December 31, 2014, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading this security for a limited or extended period of time. f Income may be received in additional securities and/or cash. g Defaulted security or security for which income has been deemed uncollectible. h A portion or all of the security purchased on a delayed delivery and to-be-announced (TBA) basis. i The bond pays interest and/or principal based upon the issuer's ability to pay, which may be less than the stated interest rate or principal paydown. j Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Trust's Board of Trustees. At December 31, 2014, the value of this security was $684,963, representing 0.19% of net assets. k Security has been deemed illiquid because it may not be able to be sold within seven days. l Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. Franklin Limited Duration Income Trust Statement of Investments, December 31, 2014 (unaudited) (continued) At December 31, 2014, the Fund had the following forward exchange contracts outstanding. See Note 3. Forw ard Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation Euro DBAB Buy 364,000 $ 498,582 1/09/15 $ - $ (58,098 ) Euro DBAB Sell 366,621 499,759 1/09/15 56,103 - Japanese Yen DBAB Buy 217,100,000 2,004,987 1/09/15 - (193,036 ) Japanese Yen DBAB Sell 397,510,000 3,871,086 1/09/15 553,405 - Euro DBAB Buy 1,184,253 1,466,934 2/09/15 - (33,408 ) Euro DBAB Sell 2,633,948 3,625,326 2/09/15 436,960 - Japanese Yen DBAB Sell 171,860,000 1,677,501 2/09/15 242,755 - Japanese Yen HSBC Sell 28,600,000 279,016 2/09/15 40,254 - Japanese Yen JPHQ Sell 60,500,000 590,564 2/09/15 85,489 - British Pound DBAB Buy 900,000 1,424,250 3/09/15 - (22,183 ) British Pound DBAB Sell 900,000 1,509,480 3/09/15 107,413 - Euro DBAB Sell 1,096,360 1,510,471 3/09/15 183,051 - Japanese Yen DBAB Sell 465,943,750 4,575,752 3/09/15 684,921 - Japanese Yen HSBC Sell 32,110,000 314,126 3/09/15 45,994 - Japanese Yen JPHQ Sell 94,170,000 921,049 3/09/15 134,689 - Euro DBAB Sell 210,898 282,825 5/07/15 27,327 - Euro JPHQ Sell 105,568 141,459 5/07/15 13,566 - Euro DBAB Sell 427,447 535,079 6/18/15 17,004 - Euro JPHQ Sell 78,316 98,488 6/18/15 3,567 - Japanese Yen DBAB Sell 718,475,000 6,137,952 6/18/15 135,278 (4,178 ) Japanese Yen JPHQ Sell 180,180,000 1,653,412 6/18/15 147,007 - Unrealized appreciation (depreciation) 2,914,783 (310,903 ) Net unrealized appreciation (depreciation) $ 2,603,880 a May be comprised of multiple contracts w ith the same counterparty, currency and settlement date. A BBREVIATIONS Counterparty DBAB Deutsche Bank AG HSBC HSBC Bank USA, N.A. JPHQ JP Morgan Chase & Co. Currency EUR Euro KRW South Korean Won MYR Malaysian Ringgit PLN Polish Zloty Selected Portfolio CDO Collateralized Debt Obligation CLO Collateralized Loan Obligation FRN Floating Rate Note Franklin Limited Duration Income Trust Statement of Investments, December 31, 2014 (unaudited) (continued) PIK SF Payment-In-Kind Single Family Franklin Limited Duration Income Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Limited Duration Income Trust (Fund) is registered under the Investment Company Act of 1940, as amended, as a closed-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. Effective June 30, 2014, the Franklin Templeton Limited Duration Income Trust was renamed the Franklin Limited Duration Income Trust. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing NAV. Debt securities generally trade in the OTC market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the date that the values of the foreign debt securities are determined. Certain derivative financial instruments (derivatives) trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. The Fund attempts to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Fund include failure of the Fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Fund of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral terms are contract specific for OTC derivatives. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of fund business each day and any additional collateral required due to changes in derivative values may be delivered by the fund or the counterparty within a few business days. Collateral pledged and/or received by the fund, if any, is held in segregated accounts with the funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds investment objectives. At December 31, 2014, the Fund received $301,492 in U.S. Treasury Notes as collateral for derivatives. The Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. The Fund entered into credit default swap contracts primarily to manage and/or gain exposure to credit risk. A credit default swap is an agreement between the Fund and a counterparty whereby the buyer of the contract receives credit protection and the seller of the contract guarantees the credit worthiness of a referenced debt obligation. These agreements may be privately negotiated in the over-the-counter market (OTC credit default swaps) or may be executed in a multilateral trade facility platform, such as a registered exchange (centrally cleared credit default swaps). The underlying referenced debt obligation may be a single issuer of corporate or sovereign debt, a credit index, or a tranche of a credit index. In the event of a default of the underlying referenced debt obligation, the buyer is entitled to receive the notional amount of the credit default swap contract from the seller in exchange for the referenced debt obligation, a net settlement amount equal to the notional amount of the credit default swap less the recovery value of the referenced debt obligation, or other agreed upon amount. For centrally cleared credit default swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Over the term of the contract, the buyer pays the seller a periodic stream of payments, provided that no event of default has occurred. Such periodic payments are accrued daily as an unrealized appreciation or depreciation until the payments are made, at which time they are realized. Payments received or paid to initiate a credit default swap contract represent compensating factors between stated terms of the credit default swap agreement and prevailing market conditions (credit spreads and other relevant factors). These upfront payments are amortized over the term of the contract as a realized gain or loss. The Fund did not hold any credit default swap contracts at period end. 4. MORTGAGE DOLLAR ROLLS The Fund enters into mortgage dollar rolls, typically on a TBA basis. Mortgage dollar rolls are agreements between the Fund and a financial institution to simultaneously sell and repurchase mortgage-backed securities at a future date. Gains or losses are realized on the initial sale, and the difference between the repurchase price and the sale price is recorded as an unrealized gain or loss to the Fund upon entering into the mortgage dollar roll. In addition, the Fund may invest the cash proceeds that are received from the initial sale. During the period between the sale and repurchase, the Fund is not entitled to principal and interest paid on the mortgage backed securities. The risks of mortgage dollar roll transactions include the potential inability of the counterparty to fulfill its obligations. The Fund is investing in mortgage dollar rolls as an alternate form of leverage. As a result, the mortgage dollar rolls are considered indebtedness or a senior security for purposes of the asset coverage requirements under the 1940 Act. 5. INCOME TAXES At December 31, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ ) 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments: a Materials $ - $ $ - $ Transportation - - Corporate Bonds - - Senior Floating Rate Interests - - Foreign Government and Agency Securities - - Asset-Backed Securities and Commercial Mortgage-Backed Securities - - Mortgage-Backed Securities - - Municipal Bonds - - Litigation Trusts - - - b - Short Term Investments - Total Investments in Securities $ Other Financial Instruments Forw ard Exchange Contracts $ - $ $ - $ Liabilities: Other Financial Instruments Forw ard Exchange Contracts $ - $ $ - $ a Includes common and convertible preferred stocks. b Includes securities determined to have no value at Decemebr 31, 2014. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 7. NEW ACCOUNTING PRONOUNCEMENTS In June 2014, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2014-11, Transfers and Servicing (Topic 860), Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures. The ASU changes the accounting for certain repurchase agreements and expands disclosure requirements related to repurchase agreements, securities lending, repurchase-to-maturity and similar transactions. The ASU is effective for interim and annual reporting periods beginning after December 15, 2014. Management has reviewed the requirements and believes the adoption of this ASU will not have a material impact on the financial statements. 8. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Franklin Limited Duration Income Trust By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer - Finance and Administration Date February 26, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer - Finance and Administration Date February 26, 2015 By /s/GASTON GARDEY Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date February 26, 2015
